DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a filed 16 June 2022 that:
Corrected the title thereby overcoming the title objection;
Amended the claims to address all of the 112(b) rejections thereby overcoming the 112(b) rejection of claims 2, 3, 4, 6, and 7; and
Amended independent claims 1, 11, and 14 to overcome the prior art rejections that, in combination with the Examiner’s Amendment, overcome the prior art rejections as further explained below.










EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Hyun (Matthew) Lee on 29 August 2022.
The application has been amended as follows:  
1. (currently amended) A temperature measuring device comprising:
a camera configured to acquire a color image within a field of view;
an image-processor configured to simultaneously detect a plurality of target objects corresponding to a plurality of subjects from the image acquired by the camera;
a controller configured to set an order for each of the subjects corresponding to the detected target objects so as to set a first subject and a second subject according to the set order, wherein the image-processor specifies a first target region on the first subject through a first target object and a second target region on the second subject through a second target object according to the set order, wherein the set order is determined in a manner that assigns priority to any one of the first and second subjects that is closer to the camera;
a sensing tracker including a sensing module and an actuator, 
wherein the sensing module includes: 
a light pointer for irradiating light to a target position on a target region of a subject; 
a position detector for measuring distance information about the target position using light of the light pointer reflected from the target region; and 
an infrared sensor for sensing infrared radiation irradiated from the target region,
wherein the actuator is configured to rotate or move the sensing module so that the light pointer, the position detector and the infrared sensor aim at each of the target positions on the subjects according to the set order, 
wherein the controller, according to the set order, is configured to control the actuator so that the sensing module aims the first target position of the first subject, to obtain the distance information and the infrared radiation sensing information from the first subject, and to calculate the temperature of the first subject by compensating the infrared radiation sensing information with the distance information, 
wherein the controller is then configured to control the actuator so that the sensing module aims the second target position of the second subject, to obtain the distance information and the infrared radiation sensing information from the second subject, and to calculate the temperature of the second subject by compensating the infrared radiation sensing information with the distance information.

11. (currently amended) A temperature measuring device comprising: 
a camera configured to acquire a color image within a field of view;
an image-processor configured to simultaneously detect a plurality of target objects including a first target object and a second target object corresponding to a plurality of subjects including a first subject and a second subject from the image acquired by the camera and specify a target region on each of the plurality of the target objects, wherein the image-processor specifies a first target region on the first subject through the first target object and second target region on the second subject through the second target object;
a first sensing tracker including a first sensing module and a first actuator; and
a second sensing tracker including a second sensing module and a second actuator,
wherein a controller is configured to match the first sensing tracker with the first subject and to match the second sensing tracker with the second subject according to specifying the first subject and the second subject from the acquired image,
wherein the controller is configured to set an order for each of the subjects corresponding to the detected target objects so as to set the first subject and the second subject according to the set order, the set order being determined in a manner that assigns priority to any one of the first and second subjects that is closer to the camera,
wherein the first sending module includes:
a first light pointer for irradiating light to a first target position on the first target region of the first subject;
a first position detector for measuring distance information about the fist target position using light of the first pointer reflected from the first target region; and
a first infrared sensor of sensing infrared radiation irradiated from the first target region,
wherein the first actuator is configured to rotate or move the first sensing module so that the first light pointer, the first position detector and the first infrared sensor aim at the first target position on the first subject, and
wherein the second sensing module includes: 
a second light pointer for irradiating light to a second target position on the second target region of the second subject; 
a second position detector for measuring distance information about the second target position using light of the second light pointer reflected from the second target region; and 
a second infrared sensor for sensing infrared radiation irradiated from the second target region,
wherein the second actuator is configured to rotate or move the second sensing module so that the second light pointer, the second position detector and the second infrared sensor aim at the second target position on the second subject,
wherein the controller is configured to
control the first actuator and the second actuator so that the first sensing module aims the first target position of the first subject and the second sensing module aims the second target position of the second subject,
obtain the distance information and the infrared radiation sensing information from the first subject and the second subject, respectively, and
calculate the temperature of the first subject by compensating the infrared radiation sensing information with the distance information on the first subject, and the temperature of the second subject by compensating the infrared radiation sensing information with the distance information on the second subject.

14. (currently amended) A control method for temperature measuring comprising: 
acquiring a color image within a field of view by a camera;
simultaneously detecting, by an image-processor, a plurality of target objects including a first target object and a second target object corresponding to a plurality of subjects including a first subject and a second subject from the acquired image and specifying a target region on each of the plurality of the target objects, wherein the image-processor specifies a first target region on the first subject through the first target object and second target region on the second subject through the second target object;
matching, by a controller, a first sensing tracker with the first subject and matching a second sensing tracker with the second subject according to specifying the first subject and the second subject from the acquired image, wherein the first sensing tracker includes a first sensing module and a first actuator; and the second sensing tracker includes a second sensing module and a second actuator,
wherein the controller is configured to set an order for each of the subjects corresponding to the detected target objects so as to set the first subject and the second subject according to the set order, the set order being determined in a manner that assigns priority to any one of the first and second subjects that is closer to the camera,
wherein the first sending module includes:
a first light pointer for irradiating light to a first target position on the first target region of the first subject;
a first position detector for measuring distance information about the fist target position using light of the first pointer reflected from the first target region; and
a first infrared sensor of sensing infrared radiation irradiated from the first target region,
wherein the first actuator is configured to rotate or move the first sensing module so that the first light pointer, the first position detector and the first infrared sensor aim at the first target position on the first subject, and
wherein the second sensing module includes: 
a second light pointer for irradiating light to a second target position on the second target region of the second subject; 
a second position detector for measuring distance information about the second target position using light of the second light pointer reflected from the second target region; and 
a second infrared sensor for sensing infrared radiation irradiated from the second target region,
wherein the second actuator is configured to rotate or move the second sensing module so that the second light pointer, the second position detector and the second infrared sensor aim at the second target position on the second subject;
controlling, by the controller, the first actuator and the second actuator so that the first sensing module aims the first target position of the first subject and the second sensing module aims the second target position of the second subject;
obtaining, by the controller, the distance information and the infrared radiation sensing information from the first subject and the second subject, respectively, and
calculating, by the controller, the temperature of the first subject by compensating the infrared radiation sensing information with the distance information on the first subject, and the temperature of the second subject by compensating the infrared radiation sensing information with the distance information on the second subject.




Allowable Subject Matter
Claims 1-5, 7, 9, 11, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Pang (US 2010/0329301 A1) is the closest prior art and was previously applied to claim 1 as follows:
 Pang discloses a temperature measuring device {Figs. 1, 2 and cites below} comprising:
a camera configured to acquire an image within a field of view {Fig. 1 digital camera 109 records image 110 of subject, [0025]-[0026]. See also digital camera 409, Fig. 4}:
an image-processor configured to detect a target object corresponding to a subject in real space from the image acquired by the camera and specify a target region on the target object {PC 108 is an image processor that detects a target object such as the subject’s eyes and specifies the forehead as a target object to be tracked as per [0026]-[0029], [0038] and also discussed in the flowchart and shown in the drawings of Fig. 1};
a sensing tracker configured to measure position information of a target position on the target region on the subject while tracking the subject and sense infrared radiation irradiated by the subject based on the target position {see [0028]-[0030] and Fig. 1 discussing calculating the coordinates (position information) of the subject’s forehead so that the pan/tilt servos 116,117 can pan/tilt the infrared sensor 106 to sense the temperature (IR) of the person based on the target position (forehead).  The position information is further determined by depth sensor 106 that measures the distance to the subject’s head}; and
a controller configured to control the sensing tracker according to the target position and calculate a temperature of the subject using the position information and the infrared radiation sensing information {see above including [0028]-[0035] and Fig. 1 which also illustrates that the IR sensor 106 is activated and the subject’s temperature calculated using the position information (coordinates, distance) and the IR sensing information};
In addition, Pang discloses the limitations of claim 6 (now added to claim 1) wherein the sensing tracker includes:
a sensing module configured to collect information for calculating the temperature of the subject {infrared sensor 106 collects information (sensed IR radiation) that is used to calculate the temperature of the subject as per flowchart of Fig. 1, above cites and [0040].  Alternatively, the ambient temperate (collected information) is used to calibrate the temperature calculation for [0040]}, and
an actuator configured to rotate or move the sensing module so as to aim at a target position which is a point on the target region of the subject under the control of the controller {see Figs 1, 2, pan/tilt servo motors 116, 117 [0030]-[0035] under control of PC 108}.
Pang also discloses the limitations of claim 8, also added to claim 1, wherein the sensing tracker includes:
a sensing module including:
a light pointer for irradiating light to a target position on the target region of the subject {distance measuring device is mainly disclosed as an ultrasonic sensor but distance to subject may also be measured using a laser (light pointer) as per [0036]};
a position detector for measuring distance information about the target position using light of the light pointer reflected from the target region {see above, the laser light pointer is used to measure distance to target using the reflected light (laser) pointer per [0036]-[0037]}; and
an infrared sensor for sensing infrared radiation irradiated from the target region {infrared sensor 106 collects information (sensed IR radiation) that is used to calculate the temperature of the subject as per flowchart of Fig. 1 above cites and [0040]}, and
an actuator configured to rotate or move the sensing module so that the sensing module aims at the target position under the control of the controller {Fig. 1 and [0027]-[0035], [0038]}.
Applicant further amended claim 1 to include a “set order” concept but the update search uncovered Rao (US 20210378520 A1) that discloses a target prioritization concept that meets the 16 June 2022 amendments. See [0023], [0029]-[0033] [0068]-[0069], Fig. 2.  But neither Rao nor the other prior art of record discloses or suggests 
a controller configured to set an order for each of the subjects corresponding to the detected target objects so as to set a first subject and a second subject according to the set order, wherein the image-processor specifies a first target region on the first subject through a first target object and a second target region on the second subject through a second target object according to the set order, wherein the set order is determined in a manner that assigns priority to any one of the first and second subjects that is closer to the camera as recited in independent claim 1 and in combination with all of the other limitations recited therein.
	Claims 11 and 14 recite parallel claim language to that found in allowable claim 1 and are allowable for at least the same reasons. Claim 2-5, 7, and 9 are allowable due to their dependence upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486